Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing 1933 Act File No. 333-84624 1940 Act File No. 811-21046 Van Eck Funds, Inc. Supplement dated November 3, 2006 (Supplement) to the Prospectus and Statement of Additional Information dated May 1, 2006 and revised as of September 22, 2006 This Supplement updates certain information contained in the above-dated Prospectus and Statement of Additional Information for Van Eck Funds, Inc. (the Trust) regarding the Mid Cap Value Fund (the Fund), a series of the Trust. You may obtain copies of the Funds Prospectus and the Statement of Additional Information free of charge, upon request, by calling toll-free 1.800.826.2333 or by visiting the Van Eck website at www.vaneck.com . Portfolio Manager Changes Joan M. Sabella and Tony Elavia have resigned as portfolio managers to the Fund. Therefore, all references to Joan M. Sabella and Tony Elavia in each of the Prospectus and Statement of Additional Information are hereby deleted. 1. The Portfolio Managers section of each of the Prospectus and Statement of Additional Information is amended to delete the biographies of Joan M. Sabella and Tony Elavia and to include the biographies of Victor Samoilovich and Daniel Glickman as follows: Victor Samoilovich Mr. Samoilovich manages proprietary mutual funds for the Sub-Adviser and has been a Managing Director of the Sub-Adviser since September 2006. Prior to joining the Sub-Adviser he had been a portfolio manager at TIAA-CREF since 2000. Mr. Samoilovich is a graduate of Moscow State University in Russia. Daniel Glickman Mr. Glickman manages proprietary mutual funds for the Sub-Adviser, and has been a Managing Director of the Sub-Adviser since September 2006. Prior to joining the Sub-Adviser, he had been a portfolio manager at TIAA-CREF since 2001. Prior to joining TIAA-CREF, he was a senior researcher at State Street Global Advisors. Mr. Glickman received his M.B.A. from the University of Chicago, Graduate School of Business, his M.S. from Columbia University's School of Engineering and his B.S. from Massachusetts Institute of Technology. over 2. The Other Accounts Managed by the Portfolio Managers section of the Statement of Additional Information is deleted in its entirety and replaced with the following: Name of Number of Total Assets Total Assets Total Accounts/Total Portfolio Accounts in Accounts in Accounts Assets in Assets where Manager Managed Managed Managed Other Advisory Fee is Outside the within within Other Accounts Based on Van Eck Registered Pooled Managed Performance Mutual Investment Investment Fund Companies Vehicles Complex Victor Samoilovich 17 $1.7 billion $0 $425 million 6/$280 million Daniel Glickman 17 $1.7 billion $0 $425 million 6/$280 million PLEASE RETAIN THIS SUPPLEMENT FOR YOUR FUTURE REFERENCE
